Citation Nr: 1029486	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-41 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable rating for a scar of the left 
knee.

2.  Entitlement to service connection for residuals of a 
contusion of the right knee. 

3.  Entitlement to service connection for a disorder manifested 
by left foot pain.

4.  Whether new and material evidence was received to reopen a 
claim for service connection for scars, status post (s/p) palm 
abrasions, bilateral.

5.  Entitlement to an effective date prior to June 13, 2003 for 
the grant of a 10 percent rating for mechanical low back pain, 
most recently diagnosed as lumbar strain.

6.  Entitlement to an increased rating for mechanical low back 
pain, rated 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran had on active duty for training from June 1986 to 
August 1986 and active duty from November 1988 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the RO in 
St. Petersburg, Florida and a rating decision that was issued by 
the RO in Baltimore, Maryland.  The appeal is now under the 
jurisdiction of the Baltimore RO.

The Board notes that the Veteran initially requested a hearing 
before a Veteran's Law Judge.  However, he failed to attend his 
hearing.  Therefore, his request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

The issues of an increased rating for a scar of the left knee and 
for a low back disorder; service connection for residuals of a 
right knee contusion and for a disorder manifested by left foot 
pain, and whether new and material evidence was received to 
reopen a claim for service connections for scar, s/p palm 
abrasions are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for mechanical low back pain was granted 
in a November 1994 rating decision that was issued by the RO in 
St. Petersburg, Florida.  A non-compensable rating was assigned 
for that disability.  The Veteran was notified of this decision 
in November 1994.  He did not timely disagree with this decision.

2.  The Veteran filed a new claim for an increased rating for his 
low back disability that was received on June 13, 2003.   

3.  It was not factually ascertainable at any time between June 
13, 2002 and June 13, 2003, that the Veteran underwent an 
increase in the severity of his back disability.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision that assigned a 
noncompensable rating for the Veteran's low back disability is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

2.  The criteria for an effective date, earlier than June 13, 
2003, for a 10 percent rating for the Veteran's low back 
disability were not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

The Veteran was sent a letter in July 2003 that informed him of 
VA's duty to assist him in obtaining evidence in support of his 
claims for higher ratings for his back and knee disabilities.  
The letter also informed the Veteran that, in order to receive 
higher ratings for these disabilities, he needed to show that 
they got worse.  

The Veteran's claim for an earlier effective date for the 10 
percent rating that was assigned for his law back disorder is a 
downstream issue from his claim for an increased rating for that 
disorder.  The RO granted the Veteran a 10 percent rating for his 
low back disability effective June 13, 2003, the date that his 
claim was received.  The Veteran then filed a notice of 
disagreement arguing that he should have received an earlier 
effective date for this award. In these types of circumstances, 
VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-
2003 (Dec. 2003).  In this precedential opinion, the General 
Counsel held that although VA is required to issue a statement of 
the case (SOC) if the downstream issue is not resolved, 38 
U.S.C.A. § 5103(a) does not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue. Id. 

In this case, the Veteran was sent an SOC dated in April 2007 
that explained the basis for assigning the effective date for the 
Veteran's increased rating.  A second SOC addressing this issue 
was sent to the Veteran in April 2009.  This was all that was 
required.

The Board concedes that the Veteran was not sent that notice 
regarding disability ratings and effective dates that is set 
forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
However, the Board further notes that the Veteran's EED claim 
arose out of an increased rating claim, not a service connection 
claim, so Dingess is arguably inapplicable.  In any event, the 
rating that was assigned for the Veteran's back disability is not 
part of his EED claim, the Veteran was provided ample notice 
regarding the manner whereby effective dates of claims were 
established in the SOC and SSOC that were sent to him and he was 
given the opportunity to further develop his claims.  
Furthermore, the effective date of the Veteran's claim is, in 
this case, a matter of law and no additional factual development 
could possibly assist the Veteran.  

In addition to its duty to provide claimants with various 
notices, VA also must make reasonable efforts to assist them in 
obtaining the evidence that is necessary to substantiate their 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including VA treatment records, service 
treatment records, private health insurance and prescription 
records, and contentions that were made by the Veteran.  A VA 
examination was provided to the Veteran in connection with his 
claim for a higher rating for his spinal disability. 

II.  Effective Date

The Veteran was granted service connection for "low back pain" 
in a rating decision that was dated in November 1994.  A non-
compensable evaluation was assigned for this disability.  The 
Veteran was notified of this decision in a letter dated in 
November 1994.  On June 13, 2003 the Veteran filed a claim for an 
increased rating for his back disorder; the claim was received by 
the RO on the same date.  In April 2007 the RO assigned a 10 
percent rating for the Veteran's low back pain effective June 13, 
2003, the date of the receipt of his claim for an increased 
rating.  The Veteran contends that the effective date of the 10 
percent rating should be the day after his discharge from active 
military service (March 23, 1994).  

The assignment of an effective date for an increased rating is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, 
the effective date of an evaluation or award of pension, 
compensation, or dependency and indemnity compensation that is 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Specifically, the effective date of an 
increased rating will be the date of receipt of the claim or the 
date entitlement arose, whichever meets the criteria that are set 
forth in 38 C.F.R. § 400 (o)(2).  38 C.F.R. § 400(o)(1).  38 
C.F.R. § 400(o)(2) provides that the  effective date of an award 
for increased compensation may be the date as of which it is 
factually ascertainable that an increase in disability occurred, 
if a claim is received within 1 year from such date; otherwise, 
the effective date will be the date of receipt of the claim. 

In this case, as noted above, the Veteran was granted an 
increased rating that was effective the date of his claim.  The 
only way he could receive an earlier effective date (in the 
absence of clear and mistakable error, which has not been 
contended) is if his entitlement to the higher rating was 
factually ascertainable within the year prior to the date that 
his claim was received.  The Board reviewed the evidence of 
record.  There is no evidence showing that the Veteran's low back 
disability had reached a compensable level between June 13, 2002 
and June 13, 2003.  Thus, 38 C.F.R. § 400(o)(2) does not apply.

The Veteran alleges that the 10 percent rating should go back to 
the date after he was released from active military service 
because his initial service connection claim for his back 
disability was filed within one year of his discharge there from.  
However, as noted above, service connection for low back pain was 
granted, and a non-compensable rating assigned, in a November 
1994 rating decision that was not appealed.  

The Veteran contends that the November 1994 rating decision never 
became final because he never received a copy of it.  However, 
the claims file contains a cover letter dated November 4, 1994 
that indicates that it, together with a copy of the rating 
decision, was sent to the Veteran at his then-current address.  
The letter indicates that it also included a VA From 4107, Notice 
of Procedural and Appellate Rights.  

While the letter does not contain explicit proof of mailing, such 
as a postal receipt, the Board notes that a presumption or 
regularity applies to the actions of public officials.  See, 
e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Thus, it 
may be presumed that the November 1994 letter, rating decision, 
and Notice of Procedural and Appellate Rights were, in fact, sent 
to the Veteran as part of the RO's usual course of business.  
"Clear evidence to the contrary" is required in order to rebut 
the presumption that the notification, rating decision, and 
Notice of Procedural and Appellate Rights was, in fact, sent to 
the Veteran.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  
The Veteran's bald assertion that he did not receive these 
documents does not constitute the type of "clear evidence" that 
is sufficient to rebut the presumption of regularity.  See, e.g., 
Y.T. v. Brown, 9 Vet. App. 195, 199 (1996) (claimant's assertion 
that she did not receive a SOC was insufficient to rebut the 
presumption of regularity to the effect that the notice was 
sent).  See also Mason V. Brown, 8 Vet. App. 44, 55 (1995) 
(allegation of non-reciept alone did not rebut the presumption of 
regularity).  Moreover, there is no indication in the claims 
folder that the letter was returned as undeliverable.

Insofar as the evidence shows that the Veteran was, in fact, sent 
notice of the November 1994 rating decision that granted him 
service connection for his low back pain, rated non-compensably 
disabling, and that he did not appeal that decision within the 
statutory period, the November 1994 rating decision is final and 
cannot provide the basis to grant an earlier effective date for 
the Veteran's 10 percent rating for his back disability.  Insofar 
as no other basis exists for awarding an effective date that is 
prior to the date that the Veteran's claim for an increased 
rating for his back disability was received, this claim is 
denied.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim for an earlier effective 
date for the 10 percent rating that was assigned for his back 
disability.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).




ORDER

An effective date earlier than June 13, 2003 for the award of a 
10 percent evaluation for lumbosacral strain is denied.


REMAND

The Board finds that the Veteran's claims for service connection 
for a right knee disorder, a left knee disorder, an increased 
rating for a scar and residuals of abrasions to the Veteran's 
right knee, an increased rating for a back disorder, and whether 
new and material evidence was received to reopen a claim for 
service connection for scars on the Veteran's hands must be 
remanded for additional development.  

First, with respect to the Veteran's application to reopen his 
claim for service connection for scars on his hands, the Court 
held in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), that, if a 
claimant seeks to reopen a claim that was previously denied, VA 
must notify the claimant of the evidence and information that is 
necessary to reopen the claim as well as the evidence and 
information that is necessary to establish the underlying claim 
for the benefit sought.  The notification letter must describe 
what evidence would be sufficient to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the prior denial.  In this case, there is no 
indication that the Veteran was ever provided the notice that was 
required by Kent, nor did the Veteran or his representative 
demonstrate familiarity with what the evidence needed to show in 
order to reopen the claim and establish entitlement to service 
connection for the Veteran's claimed bilateral hand disability.

In fact, there is no evidence that the Veteran was provided with 
any sort of VCAA notice with respect to his application to reopen 
his claim for service connection for his claimed bilateral hand 
disability.  Similarly, there is no evidence that the Veteran 
ever received any type of VCAA notice concerning what the 
evidence needed to show to establish his entitlement to service 
connection for a left foot disability.  

Further, the Veteran was not provided with a VA examination to 
determine whether he had a left foot disability or whether any 
such disability was related to his service.  In an August 2003 
written statement the Veteran contended that he had left foot 
pain since an injury that occurred during recruit training in 
January 1989.  Moreover, he has reported receiving treatment for 
a left foot disorder.  The Veteran is competent to report that he 
sustained an injury to his foot during service and that he 
continues to experience foot pain until the present time.  This 
satisfied the low threshold for entitlement to a VA examination 
that was set forth in McClendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  

Additionally, the Board notes that, with respect to the Veteran's 
knees, the Veteran was afforded only a VA examination regarding a 
scar on his left knee.  However, the Veteran's claims of knee 
pain encompass more than just scars.  Therefore, he should be 
afforded a VA examination of his knees to determine whether he 
has any residuals of the contusions that he experienced in 
service other than his scars.  (To the extent the Veteran 
desires to file a separate claim for residuals of a 
contusion of the left knee, other than scarring, he should 
file such claim with specificity at the RO.)

Furthermore, the Board notes that the Veteran submitted various 
prescription receipts and explanations of benefits from his 
insurance company, presumably to indicate that he received 
private treatment for one or more of his various orthopedic 
disorders.  The Veteran should be requested to provide 
authorizations enabling VA to obtain treatment records from any 
private treatment source that provided medical treatment for his 
back, knees, or left foot.  Additionally, more recent treatment 
records should be obtained.

Finally, the Board notes that, with respect to all other claims 
than the Veteran's claim for an earlier effective date for an 
increased rating for his back disability, the last SSOC was 
issued in April 2005.  However, the Veteran submitted additional 
evidence subsequent to the issuance of that SSOC and the record 
does not reflect that this new evidence was fully considered by 
the RO prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be provided a new VCAA 
notice that fully complies with all 
applicable laws and regulations.  With regard 
to the Veteran's application to reopen his 
claim for service connection for scars on his 
hands, this notice must explain the new and 
material evidence standard as required by 
Kent. 

2.  The Veteran should be contacted and 
requested to identify all treatment that he 
received for his back, knees, or ankle and to 
sign releases enabling VA to obtain his 
private treatment records pertinent to these 
disorders.  Based on his response, all 
identified treatment records should be 
obtained.  More recent VA treatment records 
should also be obtained.  If any records are 
identified but cannot be obtained this fact, 
as well as the efforts that were made to 
obtain the records, should be documented in 
the claims file.  The Veteran should also be 
notified of VA's inability to obtain the 
records.  

3.  The Veteran should be afforded a VA 
examination to determine whether the Veteran 
currently has a left foot disorder.  If a 
left foot disorder is diagnosed, the examiner 
should opine as to whether it is at least as 
likely as not (at least 50 percent likely) 
that the Veteran's left foot disorder is at 
least as likely as not (at least 50 percent 
likely) due to a disease or injury that 
occurred during his military service.  The 
examiner should fully explain the rationale 
for his or her conclusions in the report.  If 
the examiner cannot provide the requested 
opinion, then he or she must fully explain 
why this is the case.

4.  The Veteran should be afforded a VA 
examination to determine whether he currently 
has any knee disability other than scars.  If 
a disorder of either knee (other than scars) 
is diagnosed, the examiner should provide an 
opinion as to whether the disorder is at 
least as likely as not (at least 50 percent 
likely) due to a disease or injury that 
occurred during the Veteran's service, 
including a contusion of the knees that 
occurred during service.  The examiner should 
fully explain the rationale for his or her 
conclusions in the report of examination.  If 
the examiner cannot provide the requested 
opinion, he or she should fully explain why 
this is the case.

5.  If the VA and private treatment records 
that are received in accordance with this 
remand indicate that the Veteran's back 
disability may have worsened, consideration 
should be given to whether a new VA 
examination of the Veteran's back is 
warranted.  If so, then this should be 
accomplished.

6.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  This should include review 
of the evidence submitted since the last 
statement of the case on these issues.  If 
the determinations remain unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


